         Case 1:18-cv-12486-DPW Document 30 Filed 03/07/19 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS



MMA FERN HALL CROSSING LLC, and                 )
BFIM SPECIAL LIMITED PARTNER, INC.,             )
          Plaintiffs,                           )
                                                )
             v.                                 )    CIVIL ACTION
                                                )    No. 18cv12486-DPW
BRADLEY-FERN HALL I, LLC,                       )
          Defendant.                            )



                             ORDER OF DISMISSAL

WOODLOCK, D.J.

     In accordance with this Court’s rulings at the hearing held

this day, as reflected in the stenographer’s notes thereof,

GRANTING the Defendant’s Motion to Dismiss Plaintiff’s First

Amended Complaint [10]; GRANTING the Plaintiffs’ Motion for

Leave to File Amended and Supplemental Complaint [23]; and

thereafter DISMISSING sua sponte, the entire case, including all

claims and counterclaims as inappropriate for declaratory

judgment treatment, it is hereby ORDERED the above-entitled

action be, and hereby is, DISMISSED in its entirety.


                                          BY THE COURT,

                                          /s/ Barbara I. Beatty

DATED:     March 7, 2019                  Deputy Clerk
